Name: Commission Regulation (EC) No 2966/95 of 19 December 1995 fixing, for the 1996 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  prices;  agricultural policy;  marketing
 Date Published: nan

 No L 310/8 EN Official Journal of the European Communities 22. 12. 95 COMMISSION REGULATION (EC) No 2966/95 of 19 December 1995 fixing, for the 1996 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular Article 11 (3) and Article 13 thereof, Whereas Article 11 ( 1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A) and (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas the guide prices for the 1994 fishing year were fixed for all the products in question by Council Regu ­ lation (EC) No 281 6/95 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A) and (D) and in Annex I (E) of Regulation (EEC) No 3759/92, shall be as shown in Annex II. Article 3 The Community withdrawal and selling prices applicable for the 1996 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal prices applicable for the 1996 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV. Article 5 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Emma BONINO Member of the Commission ( ») OJ No L 388, 31 . 12. 1992, p . 1 . 2 OJ No L 350, 31 . 12 . 1994, p . 15 . h) OJ No L 292, 7. 12. 1995, p. 1 . 22. 12. 95 EN Official Journal of the European Communities No L 310/9 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus 85 Dogfish (Squalus acantbias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sehastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangius merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Ray's bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis) 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 I l Conversion Species Size (') Gutted fish, with head {') Whole fish (') Extra, A (') B C) Extra, A (*) B C) Herring of the species 1 0,00 0,00 0,85 0,85 Clupea harengus 2 0,00 0,00 0,80 0,80 I 3 0,00 0,00 0,50 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilchardus 2 0,00 0,00 0,55 0,35 3 0,00 0,00 0,85 0,35 I 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acantbias) 1 0,75 0,55 0,75 0,50 2 0,64 0,45 0,64 0,40 I 3 0,35 0,25 0,35 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 No L 310/10 EN Official Journal of the European Communities 22. 12. 95 I Conversion s Species Size (') Gutted fish, with head (') Whole fish (') \ Extra, A (') B (') Extra, A (') B C) Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 \ 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 I 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 I 4 0,76 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 I 4 0,68 0,56 0,51 0,35 Whiting (Merlangius merlangus) 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,53 0,36 0,39 0,22 Ling (Molva spp.) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 I 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 I 4 0,00 0,00 0,55 0,35 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 l 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 \ 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 I 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp.) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 I 4 0,45 0,25 0,40 0,20 22. 12. 95 EN Official Journal of the European Communities No L 310/11 Conversion Species Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (&gt;) Ray's bream (Brama spp.) 1 2 0,65 0,40 0,85 0,60 0,80 0,55 0,60 035 Dab (Limanda limanda) 1 2 0,85 0,65 0,75 0,55 0,70 0,50 0,55 035 Flounder (Platichthys flesus) 1 2 0,80 0,60 0,70 0,50 0,70 0,50 0,55 035 Albacore or longfinned tuna (Ihunnus alalunga) 1 2 1,00 1,00 0,60 0,57 0,90 0,85 0,85 0,80 Cuttlefish (Sepia officinalis and Rossia macrosoma) 0,00 0,00 0,00 1 2 3 0,00 0,00 0,00 0,80 0,80 0,50 0,60 0,60 0,30 Whole fish or gutted, with head (') Fish without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 2 3 4 5 0,72 0,92 0,92 0,77 0,44 0,52 0,72 0,72 0,57 0,24 0,90 0,85 0,80 0,70 0,50 0,70 0,65 0,60 0,50 030 All presentations A (') B (') Shrimps of the genus Crangon crangon 1 2 0,65 0,30 0,55 0,30 Cooked in water Fresh or chilled A (') B (') A (') B (') 0,85 030 0,75 0,60Deep-water prawns (Pandalus borealis) 1 2 0,75 0,30 Whole (') Edible crabs (Cancer pagurus) 1 2 0,80 0,60 Whole Tails Extra, A (') sxtra, A (')E (') B (') B (') Norway lobster (Nepbrops norvegicus) 1 2 3 4 0,95 0,95 0,63 0,23 0,95 0,64 0,45 0,23 0,68 0,38 0,18 0,09 0,90 0,75 0,55 0,46 0,60 0,40 0,29 0,14 No L 310/12 EN Official Journal of the European Communities 22. 12. 95 Species Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B C) Extra, A (') B C) Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 l 5 0,60 0,50 0,40 0,35 (') The freshness categories, sizes and presentations are those denned pursuant to Article 2 of Regulation (EEC) No 3759/92. 22. 12. 95 EN Official Journal of the European Communities No L 310/ 13 ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C) Extra, A (') B C) Herrings of the species 1 0 0 199 199 Clupea harengus 2 0 0 187 187 3 0 0 117 117 Sardines of the species 1 0 0 235 150 Sardina pilchardus 2 0 0 235 150 3 0 0 363 150 4 0 0 235 150 Dogfish (Squalus acanthias) 1 628 460 628 418 2 536 377 536 335 3 293 209 293 167 Dogfish (,Scyliorhinus spp.) 1 506 379 474 316 2 506 379 442 316 3 348 253 284 145 Redfish 1 0 0 908 908 (Sebastes spp.) 2 0 0 908 908 3 0 0 767 767 Cod of the species 1 1 084 1 024 783 602 Gadus morbua 2 1 084 1 024 783 602 3 1 024 843 602 482 4 807 554 458 325 5 566 325 337 217 Coalfish (Pollachius virens) 1 554 554 431 431 2 554 554 431 431 3 548 548 425 425 4 468 320 234 172 Haddock (Melanogrammus 1 750 666 583 500 aeglefinus) 2 750 666 583 500 3 641 541 450 308 4 566 466 425 291 Whiting (Merlangius merlangus) 1 577 541 433 289 2 577 541 433 289 3 548 440 397 166 4 382 260 281 159 Ling (Molva spp.) 1 767 587 632 451 2 749 569 614 433 3 677 496 541 361 No L 310/14 EN Official Journal of the European Communities 22. 12. 95 I Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (l) I Extra, A {') B (') Extra, A (') B C) Mackerel of the species 1 0 0 197 197 Scomber scombrus 2 0 0 197 173 3 0 0 197 162 Spanish mackerel of the species 1 0 0 246 217 Scomber japonicus 2 0 0 246 203 3 0 0 203 165 4 0 0 159 101 Anchovies (Engraulis spp.) 1 0 0 794 447 2 0 0 844 447 3 0 0 695 447 4 0 0 288 288 Plaice (Pleuronectes platessa) 1 731 690 398 398  1 January to 2 731 690 398 398 30 April 1996 3 706 649 398 398 4 552 487 373 373 1 1 005 949 547 547  1 May to 2 1 005 949 547 547 31 December 1996 3 971 893 547 547 4 759 670 514 514 Hake of the species Merluccius 1 3 327 3 128 2 629 2429 merluccius 2 2 529 2 362 1 963 1 797 3 2 495 2 329 1 930 1 763 4 2129 1 963 1 664 1 364 5 1 996 1 830 1 564 1 264 Megrim (Lepidorhombus spp.) 1 1 572 1 202 1 480 1 110 2 1 387 1 017 1 295 925 3 1 295 925 1 202 832 4 832 462 740 370 Rays' bream (Brama spp.) 1 1 200 917 1 129 847 2 847 564 776 494 Dab (Limanda limanda) 1 646 570 532 418 2 494 418 380 266 Flounder (Platichthys flesus) 1 360 315 315 247 2 270 225 225 157 Albacore or longfinned tuna 1 2186 1 312 1 686 1 593 (Thunnus alalunga) 2 2186 1 246 1 593 1 499 Cuttlefish 1 0 0 1 023 767 (Sepia officinalis and 2 0 0 1 023 767 Rossia macrosoma) 3 0 0 639 384 22. 12. 95 f EN I Official Journal of the European Communities No L 310/15 Whole or gutted fish, with head (') Without head (')Species Size (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 2 3 4 5 1 638 2 093 2 093 1 752 1 001 1 183 1 638 1 638 1 297 546 4168 3 937 3 705 3 242 2316 3 242 3011 2 779 2316 1 389 All presentations A (') B (') Shrimps of the species Crangon crangon 1 2 1 296 598 1 097 598 Fresh or chilledCooked in water B (') A (')AC) BO 1 141 913Deep-water prawns (Pandalus borealis) 1 2 4 743 1 674 4 185 1 674 Sale price (ECU/t) Whole (') Edible crabs (Cancer pagurus) 1 2 1 272 954 Whole 0 Tails (') E'C) Extra, A (') B C) Extra, A (') B (') Norway lobster (Nephrops norvegicus) 1 2 3 4 4 385 4 385 2 908 1 062 4 385 2 954 2 077 1 062 3 139 1 754 831 415 3 521 2 934 2152 1 800 2 347 1 565 1 135 548 Gutted fish with head (') Whole fish (') Extra, A B ( ») Extra, A (') B (') Sole (Solea spp.) 1 2 3 4 5 4 498 4 498 4 249 3 499 2 999 3 999 3 999 3 749 2 999 2 499 3 499 3 499 3 249 2 499 1 999 2 749 2 749 2499 1 999 1 749 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 310/16 EN Official Journal of the European Communities 22. 12. 95 ANNEX IV T Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head (') Whole fish (') \ \ L Extra, A (') B (-) Extra, A (') B (') Herring of the species Clupea harengus Coastal areas and islands of Ireland 0,76 {i 000 000 15114289 15114289 Coastal areas in the east of England from Berwick to Dover. Coastal areas of Scotland from Portpatrick to Eyemouth inclu ­ ding the islands to the west and the north of these regions. Coastal areas of County Down (Northern Ireland) 0,76 { i 000 000 15114289 15114289 Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,85 { i 00 0 0 0 0 167 167 167 167 147 138 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,85 { i 000 000 167167167 167147138 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,91 { i 000 000 179179179 179158147 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,97 {i 000 000 191191191 191168157 Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scoltand to Wick in north-east Scotland and the islands to the west and north of these areas 0,69 &lt; f 1 2 3 4 k 5 2 296 1 745 1 722 1 469 1 378 2 158 1 630 1 607 1 355 1 263 1 814 1 355 1 332 1 148 1 079 1 676 1 240 1 217 941 872 Coastal areas and islands of Ireland 0,92 &lt; ' 1 2 3 4 5 k 3 061 2 326 2 296 1 959 1 837 2 877 2 173 2 143 1 806 1 684 2 418 1 806 1 775 1 531 1 439 2 235 1 653 1 622 1 255 1 163 Albacore or longfinned tuna (Thunnus alalunga) Azores and Madeira 0,48 { i 1 0491 049 567567 809765 765720 22. 12. 95 EN Official Journal of the European Communities No L 310/17 Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish, with head (') Whole fish (') Extra, A (') B ( · ) Extra, A (') B C) Sardines of the species Sardina pilchardus Canary Islands 0,48 ' 1 2 3 4 V 0 0 0 0 0 0 0 0 113 113 174 113 72 72 72 72 Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,67 &lt; r i 2 3 1 * 0 0 0 0 0 0 0 0 158 158 243 158 100 100 100 100 Coastal areas on the Atlantic seaboard of Spain (excluding the Canaries) 0,85 &lt; ' 1 2 3 , 4 0 0 0 0 0 0 0 0 200 200 309 200 127 127 127 127 Coastal areas on the Atlantic seaboard of Portugal 0,65 3 0 0 236  (') The freshness categories, sizes and presentations are those denned pursuant to Article 2 of Regulation (EEC) No 3759/92.